 



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

5% UNSECURED CONVERTIBLE PROMISSORY NOTE

 

PUREBASE CORPORATION

 

DUE __________ __, [2021]

 

This Unsecured Convertible Promissory Note (the “Note”) is a duly authorized and
issued convertible promissory note (the “Note”) of PUREBASE CORPORATION, a
Nevada corporation (the “Company”). The Note has been issued in accordance with
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”) pursuant to a Securities Purchase Agreement dated __________
__, 2019 (the “Purchase Agreement”) between the Company and the Holder (as
defined below). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Purchase Agreement.

 

Article I.

 

Section 1.01 Principal and Interest. (a) FOR VALUE RECEIVED, the Company hereby
promises to pay to the order of U.S. Mine Corp., a Nevada corporation (together
with its permitted assigns, the “Holder”), in lawful money of the United States
of America and in immediately available funds the principal sum of
________________________________ Dollars (US$_______) on __________ __, [2021]
(the “Maturity Date”).

 

The Company further promises to pay interest in cash on the unpaid principal
amount of this Note at a rate per annum equal to five percent (5%), commencing
to accrue on the date hereof and payable on the Maturity Date or earlier
prepayment as provided herein. Interest will be computed on the basis of a 360-
day year of twelve 30-day months for the actual number of days elapsed.

 

Section 1.02 Conversion. At any time, the Holder may, in its sole discretion,
determine to convert (each, a “Conversion”) all or part of the outstanding
principal amount of this Note, together with accrued and unpaid interest due
thereon, into shares of common stock (“Common Stock”) of the Company, par value
$0.001 per share (the “Conversion Shares”) at a conversion price of [$0.15] per
share (the “Conversion Price”). The Company shall not issue any fraction of a
Conversion Share upon any such conversion. If the issuance would result in the
issuance of a fraction of a Conversion Share, the Company shall round such
fraction of a Conversion Share up to the nearest whole Conversion Share. The
number of Conversion Shares issuable upon a Conversion shall be determined by
the quotient obtained by dividing (i) the outstanding principal amount of this
Note being converted plus accrued but unpaid interest thereon on the conversion
date for the Conversion by (ii) the Conversion Price. The calculation by the
Company of the number of Conversion Shares to be received by the Holder upon
conversion hereof, shall be conclusive absent manifest error. To convert any
portion of the unpaid principal of this Note into Conversion Shares on any date
(an “Conversion Date”), the Holder shall (i) transmit by facsimile (or otherwise
deliver), for receipt on or prior to 12:00 noon., New York time, on such date, a
copy of an executed notice of conversion in the form attached hereto as Exhibit
A (the “ Conversion Notice”) to the Company and (ii) return this Note to the
Company via a nationally recognized overnight delivery service (or provide an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the fifth trading day for the Company’s
Common Stock following the date of receipt of an Conversion Notice, the Company
shall cause the Company’s transfer agent to issue and deliver to the Holder at
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder, for the number of Conversion Shares to which the Holder
shall be entitled. If the outstanding principal amount of this Note is greater
than the principal portion being converted, then the Company shall as soon as
practicable after receipt of this Note, at its own expense, issue and deliver to
the Holder a new Note representing the outstanding principal amount not
converted. Such new Note (i) shall be of like tenor with this Note, (ii) shall
represent, as indicated on the face of such new Note, the principal amount
remaining outstanding, (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the date of this Note, and (iv)
shall have the same rights and conditions as this Note.

 

   

 

 

Section 1.01 Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and liquidated
damages (if any) on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed. This Note is a direct debt obligation of the
Company.

 

Section 1.02 Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.

 

Section 1.03 Reliance on Note Register. Prior to due presentment to the Company
for permitted transfer or conversion of this Note, the Company and any agent of
the Company may treat the name in which this Note is duly registered as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

 

Section 1.04 Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than five (5) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.

 

Section 1.05 Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

Section 1.06 Security; Other Rights. The obligations of the Company to the
Holder under this Note are unsecured. However, in addition to the rights and
remedies given it by this Note and the Purchase Agreement, the Holder shall have
all those rights and remedies allowed by applicable law.

 

Section 1.07 Reservation of Common Stock. The Company shall reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of conversion of this Note, that number of shares of Common Stock
equal to the number of Conversion Shares into which the Note is convertible
based upon the Conversion Price.

 

 2 

 

 

Article II.

 

Section 2.01 Events of Default. Each of the following events shall constitute a
default under this Note (each an “Event of Default”):

 

  (a) failure by the Company to pay any principal amount or interest due
hereunder within ten (10) business days of the date such payment is due;        
(b) the Company or any subsidiary of the Company shall: (i) make a general
assignment for the benefit of its creditors; (ii) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties;
(iii) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code; (iv) file with or otherwise submit to any governmental
authority any petition, answer or other document seeking: (A) reorganization,
(B) an arrangement with creditors or (C) to take advantage of any other present
or future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation; (v) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any proceeding under any such applicable law, or (vi) be
adjudicated a bankrupt or insolvent by a court of competent jurisdiction;      
  (c) any case, proceeding or other action shall be commenced against the
Company or any subsidiary of the Company for the purpose of effecting, or an
order, judgment or decree shall be entered by any court of competent
jurisdiction approving (in whole or in part) anything specified in Section
2.01(b) hereof, or any receiver, trustee, assignee, custodian, sequestrator,
liquidator or other official shall be appointed with respect to the Company, or
shall be appointed to take or shall otherwise acquire possession or control of
all or a substantial part of the assets and properties of the Company, and any
of the foregoing shall continue unstayed and in effect for any period of sixty
(60) days;         (d) any material breach by the Company of any of its
representations or warranties contained in this Note; or         (e) any
default, whether in whole or in part, shall occur in the due observance or
performance of any obligations or other covenants, terms or provisions to be
performed by the Company under this Note which is not cured within ten (10)
business days after receipt of written notice thereof.

 

Section 2.02 If any Event of Default specified in Section 2.01(b) or Section
2.01(c) occurs, then the full principal amount of this Note, together with any
other amounts owing in respect thereof, to the date of the Event of Default,
shall become immediately due and payable without any action on the part of the
Holder, and if any other Event of Default occurs, the full principal amount of
this Note, together with any other amounts owing in respect thereof, to the date
of acceleration shall become, at the Holder’s election, immediately due and
payable in cash. All Notes for which the full amount hereunder shall have been
paid in accordance herewith shall promptly be surrendered to or as directed by
the Company.

 

Article III.

 

Section 3.01 Covenants. So long as this Note shall remain in effect and until
any outstanding principal and interest and all fees and all other expenses or
amounts payable under this Note have been paid in full, unless the Holder shall
otherwise consent in writing (such consent not to be unreasonably withheld), the
Company shall:

 

  (a) Notice of Default. Promptly advise the Holder in writing of the occurrence
of any Event of Default of which the Company is aware.

 

 3 

 

 

  (b) Entry into Certain Transactions. Not, directly or in directly, (i)
liquidate, dissolve or wind up the Company; or (ii) amend, alter or repeal any
provision of the Company’s Articles of Incorporation or Bylaws.

 

Article IV.

 

Section 4.01 Representations of the Company. The Company hereby represents and
warrants to the Holder that:

 

  (a) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Note, (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by the Company’s Board of
Directors, and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) this Note has been duly
executed and delivered by the Company, (iv) this Note constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.         (b) The execution,
delivery and performance of this Note by the Company, and the consummation by
the Company of the transactions contemplated hereby, will not (i) result in a
violation of the Articles of Incorporation or by-laws (or equivalent
constitutive document) of the Company or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree (including U.S. federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except for those which could not reasonably be expected to
have a material adverse effect on the assets, business, condition (financial or
otherwise), or results of operations of the Company.         (c) There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board,  government agency, self-regulatory organization or body pending
against or affecting the Company or any subsidiary, wherein an unfavorable
decision, ruling or finding would materially adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Note.

 

Section 4.02 Representations of the Holder. The Holder hereby represents and
warrants to the Company that:

 

  (a) Investment Purpose. The Holder is acquiring this Note, and, upon
conversion of this Note, the Holder will acquire the Conversion Shares into
which this Note may be converted (the Conversion Shares together with the Note,
the “Securities”), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act of 1933, as amended (the “Securities Act”); provided, however, that by
making the representations herein, such Holder reserves the right to dispose of
the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities, or an available exemption under
the Securities Act. The Holder agrees not to sell, hypothecate or otherwise
transfer the Securities unless such Securities are registered under the federal
and applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.

 

 4 

 

 

  (b) Accredited Investor Status. The Holder meets the requirements of at least
one of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D under the Securities Act.         (c)
Investor Qualifications. The Holder was not formed for the specific purpose of
acquiring this Note, is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, has
full power and authority carry out the provisions hereof and thereof and to
purchase and hold this Note.         (d) Solicitation. The Holder is unaware of,
is in no way relying on, and did not become aware of the offering of this Note
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, in connection with the offering and sale of
this Note and is not subscribing for this Note and did not become aware of the
offering of this Note through or as a result of any seminar or meeting to which
the Holder was invited by, or any solicitation of a subscription by, a person
not previously known to the Holder in connection with investments in securities
generally.         (e) Brokerage Fees. The Holder has taken no action that would
give rise to any claim by any person for brokerage commissions, finders’ fees or
the like relating to this Note or the transaction contemplated hereby.        
(f) Knowledge and Experience. The Holder has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with this Note to evaluate the merits and risks of an investment
in this Note and the Company and to make an informed investment decision with
respect thereto.         (g) Liquidity. The Holder has adequate means of
providing for such Holder’s current financial needs and foreseeable
contingencies and has no need for liquidity of its investment in this Note for
an indefinite period of time, and after purchasing this Note the Holder will be
able to provide for any foreseeable current needs and possible personal
contingencies. The Holder must bear and acknowledges the substantial economic
risks of the investment in this Note including the risk of illiquidity and the
risk of a complete loss of this investment.         (h) High Risk Investment.
The Holder is aware that an investment in this Note, and upon conversion of this
Note, the Conversion Shares, involves a number of very significant risks and has
carefully researched and reviewed and understands the risks of, and other
considerations relating to, the purchase of this Note, and, upon conversion of
this Note, the Conversion Shares.         (i) Reliance on Exemptions. The Holder
understands that this Note is being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Holder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Holder set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Holder to acquire such securities.

 

 5 

 

 

  (j) Information. The Holder has been furnished with all documents and
materials relating to the business, finances and operations of the Company and
its subsidiaries and information that Holder requested and deemed material to
making an informed investment decision regarding its purchase of this Note. The
Holder has been afforded the opportunity to review such documents and materials
and the information contained therein. The Holder has been afforded the
opportunity to ask questions of the Company and its management. The Holder
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s and its
subsidiaries’ business and prospects which the Company believes to be material,
but were not necessarily a thorough or exhaustive description, and except as
expressly set forth in this Note or the Purchase Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company
and its subsidiaries, which projections may not be realized, may be based on
assumptions which may not be correct and may be subject to numerous factors
beyond the Company’s and its subsidiaries’ control. Additionally, Holder
understands and represents that it is purchasing this Note notwithstanding the
fact that the Company and its subsidiaries, may disclose in the future certain
material information Holder has not received, including the financial results of
the Company and its subsidiaries for the current fiscal quarter. Neither such
inquiries nor any other due diligence investigations conducted by such Holder
shall modify, amend or affect such Holder’s right to rely on the Company’s
representations and warranties contained herein. The Holder has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in this Note.      
  (k) No Other Representations or Information. In evaluating the suitability of
an investment in this Note, the Holder has not relied upon any representation or
information (oral or written) with respect to the Company or its subsidiaries,
or otherwise, other than as stated in this Note or the Purchase Agreement.      
  (l) No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or will pass on, or has made or will make, any recommendation or
endorsement of this Note (or the Conversion Shares), or the fairness or
suitability of the investment in this Note (or the Conversion Shares), nor have
such authorities passed upon or endorsed the merits of the offering of this Note
(or the Conversion Shares).         (m) Transfer or Resale. The Holder
understands that: (i) this Note, and, upon conversion of the Note, the
Conversion Shares, have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, or
(B) such Holder shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements; (ii) any sale of such securities
made in reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise provided herein or the Purchase Agreement, neither the Company nor any
other person is under any obligation to register such securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. There can be no assurance that there
will be any market for this Note or the Conversion Shares, nor can there be any
assurance that this Note will be freely transferable at any time in the
foreseeable future.

 

 6 

 

 

  (n) Legends. The Holder understands that the certificates representing the
Conversion Shares shall bear a restrictive legend in substantially the following
form (and a stop transfer order may be placed against transfer of such stock
certificates):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

  (o) Confidentiality. The Holder acknowledges and agrees that certain of the
information received by it in connection with the transactions contemplated by
this Note is of a confidential nature and may be regarded as material non-public
information under Regulation FD promulgated by the SEC and that such information
has been furnished to the Holder for the sole purpose of enabling the Holder to
consider and evaluate an investment in this Note. The Holder agrees that it will
treat such information in a confidential manner, will not use such information
for any purpose other than evaluating an investment in this Note, will not,
directly or indirectly, trade or permit the Holder’s agents, representatives or
affiliates to trade in any securities of the Company while in possession of such
information and will not, directly or indirectly, disclose or permit the
Holder’s agents, representatives or affiliates to disclose any of such
information without the Company’s prior written consent. The Holder shall make
its agents, affiliates and representatives aware of the confidential nature of
the information contained herein and the terms of this section including the
Holder’s agreement to not disclose such information, to not trade in the
Company’s securities while in the possession of such information and to be
responsible for any disclosure or other improper use of such information by such
agents, affiliates or representatives. Likewise, without the Company’s prior
written consent, the Holder will not, directly or indirectly, make any
statements, public announcements or other release or provision of information in
any form to any trade publication, to the press or to any other person or entity
whose primary business is or includes the publication or dissemination of
information related to the transactions contemplated by this Note.         (p)
No Legal Advice from the Company. The Holder acknowledges that it has had the
opportunity to review this Note and the transactions contemplated by this Note
with its own legal counsel and investment and tax advisors. The Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its employees, representatives or agents for legal, tax,
economic and related considerations or investment advice with respect to this
investment, the transactions contemplated by this Note or the securities laws of
any jurisdiction.

 

 7 

 

 

  (q) No Group Participation. The Holder and its affiliates are not a member of
any group, nor is any Holder acting in concert with any other person, including
any other Holder, with respect to its acquisition of this Note (and the
Conversion Shares).

 

Article V.

 

Section 5.01 Registration Rights. As addressed in the Purchase Agreement, there
shall be no registration rights with respect to the Conversion Shares.

 

Article VI.

 

Section 6.01 Conversion Price Adjustments.

 

(a) General. The conversion price and the number of Conversion Shares issuable
upon the conversion of this Note shall be subject to adjustment from time to
time upon the occurrence of certain events described in this Section 6.01.

 

  (i) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the
conversion price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Conversion Shares shall be
proportionately increased, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the conversion price in effect immediately prior to such combination shall be
proportionately increased and the number of Conversion Shares shall be
proportionately decreased. The conversion price and the number of Conversion
Shares issuable upon conversion, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 6.01(a)(i).         (ii) Dividends in Stock, Property, Reclassification.
If at any time, or from time to time, the holders of Common Stock (or any shares
of stock or other securities at the time receivable upon the conversion of this
Note) shall have received or become entitled to receive, without payment
therefor:

 

(A) any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or

 

(B) additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section
6.01(a)(i) above),

 

then and in each such case, the conversion price and the number of Conversion
Shares to be issued upon conversion of this Note shall be adjusted
proportionately, and the Holder hereof shall, upon the conversion of this Note,
be entitled to receive, in addition to the number of Conversion Shares
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to above) that such Holder would hold on the date of such
exercise had such Holder been the holder of record of such Common Stock as of
the date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and property. The
conversion price and the Conversion Shares, as so adjusted, shall be readjusted
in the same manner upon the happening of any successive event or events
described in this Section 6.01(a)(ii).

 

 8 

 

 

(iii) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities or other assets or property (an “Organic Change”),
then lawful and adequate provisions shall be made by the Company whereby the
Holder hereof shall thereafter have the right to purchase and receive (in lieu
of the Conversion Shares of the Company immediately theretofore purchasable and
receivable upon the conversion of this Note) such shares of stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable by reason of
the Conversion Shares and receivable assuming the full conversion of this Note.
In the event of any Organic Change, appropriate provision shall be made by the
Company with respect to the rights and interests of the Holder of this Note to
the end that the provisions hereof (including, without limitation, provisions
for adjustments of the conversion price and of the number of Conversion Shares
purchasable and receivable upon the exercise of this Note) shall thereafter be
applicable, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof. To the extent necessary to effect the
foregoing provisions, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument reasonably satisfactory in form and
substance to the Holder executed and mailed or delivered to the registered
Holder hereof at the last address of such Holder appearing on the books of the
Company, the obligation to deliver to such Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
Holder may be entitled to purchase. In any event, the successor corporation (if
other than the Company) resulting from such consolidation or merger or the
corporation purchasing such assets shall be deemed to assume such obligation to
deliver to such Holder such shares of stock, securities or assets even in the
absence of a written instrument assuming such obligation to the extent such
assumption occurs by operation of law.

 

Article VII.

 

Section 7.01 Notice. Notices regarding this Note shall be sent to the parties at
the following addresses, unless a party notifies the other parties, in writing,
of a change of address:

 

  If to the Company:

Purebase Corporation

8625 State Hwy, 124

Ione, CA 95640

Attention: A. Scott Dockter, CEO

Telephone: (888) 791-9474

        With a copy to:

The Crone Law Group, P.C.

500 Fifth Avenue, Suite 938

New York, New York 10110

Attn: Eric Mendelson, Esq.

Telephone: (917) 398-5082

 

 9 

 

 

  If to the Holder:

Attn:

Telephone:

 

Section 7.02 Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Note (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Note), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby. If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

Section 7.03 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.

 

Section 7.04 Entire Agreement and Amendments. This Note together with the
Purchase Agreement represents the entire agreement between the parties hereto
with respect to the subject matter hereof and there are no representations,
warranties or commitments, except as set forth herein. This Note may be amended
only by an instrument in writing executed by the Company and the Holder.

 

[Remainder of Page Intentionally Left Blank]

 

 10 

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

  PUREBASE CORPORATION         By:     Name: A. Scott Dockter   Title: Chief
Executive Officer

 

   

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Note)

 

TO: PureBase Corporation

 

The undersigned hereby irrevocably elects to convert the unpaid principal amount
and accrued interest amount indicated below of the 5% Unsecured Convertible
Promissory Note due _______, 2021 (the “Note”) into Conversion Shares of
PureBase Corporation, according to the conditions stated therein, as of the
Conversion Date written below.

 

Conversion Date:   Applicable Conversion Price (per Conversion Shares): $
Principal amount of Note to be converted: $ Principal amount of Note
unconverted: $ Interest amount to be converted $ Number of Conversion Shares to
be issued:   Issue the Conversion Shares in the following name and to the
following address:   Issue to the following account of the Holder:   Authorized
Signature:   Name:   Title:   Telephone Number:  

 

   

 

 